OFFICE   OF .THE AlTORNEY  GENERAL   OF TEXAS
                              AUSTIN
GROVER   SELLERS
ATTORNEY GENERAL
                                     -   -.   ----a   if-a?= 3




                               iqodo not find any st%ttttaexempting the "ice lo%d"
 F                                    of the rotuel ggromouslght or % ooammrolsl
                      ln % ocunputtktlon
 -.                   motof mhlole, truok-treotor, traileror 8emi-trsller,or
      T.       c;;,
                      oorblmtlon of sua&~*ehlolem.

           :                   Thererore, we %re eonotralaedto ln8v%r your queatlon
                      in tho ne@ietlteend we hemwith rotwn tha tlok8t subraitt%dby
                      TW.
                               Trustin& thi8 rw          8a8wer8 sour questlou. uo aro




,.;:~~~:‘..+::.
           ..,
   :.



                      Wtrt